      Case 20-21774                 Doc 15         Filed 03/25/21 Entered 03/25/21 23:16:59                  Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Michael S. Isadore                                          Social Security number or ITIN   xxx−xx−5098
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 20−21774



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Michael S. Isadore

                                                                          For the court: Jeffrey P. Allsteadt, Clerk
           March 23, 2021                                                                United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1
    Case 20-21774         Doc 15     Filed 03/25/21 Entered 03/25/21 23:16:59           Desc Imaged
                                    Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
           Case 20-21774                Doc 15          Filed 03/25/21 Entered 03/25/21 23:16:59                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 20-21774-LAH
Michael S. Isadore                                                                                                     Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Mar 23, 2021                                               Form ID: 318                                                              Total Noticed: 28
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 25, 2021:
Recip ID                 Recipient Name and Address
db                     + Michael S. Isadore, 15331 Burr Oak Road, Plano, IL 60545-9620
29163662                 Aurora Emergency Physicians LLC, Attn: #21797R, PO BOX 14000, Belfast, ME 04915-4033
29163664                 BMO Harris, P.O. Box 2035, Milwaukee, WI 53201-2035
29163667               + CB/Fron, PO Box 182120, Columbus, OH 43218-2120
29163668               + CB/The, PO Box 182120, Columbus, OH 43218-2120
29163669               + CB/Wayfair, Po Box 182789, Columbus, OH 43218-2789
29163673               + Edward-Elmhurst Hospital, PO Box 140250, Toledo, OH 43614-0250
29163674               + Goldman Sachs Bank USA, PO box 45400, Salt Lake City, UT 84145-0400
29163678               + Mercury Card /FB & T, 1415 Warm Springs Rd., Columbus, GA 31904-8366
29163679               + Northland Group, 7831 Glenroy Rd., Edina, MN 55439-3133
29163680                 Pathology Assoc. of Aurora, 5700 Southwyck Blvd, Toledo, OH 43614-1509
29163681                 Rush Copley Medical Group, 1256 WATERFORD DR, Suite 230, Aurora, IL 60504-4511
29163683               + SYW MC/CBNA, 5800 South Corporate Place, Sioux Falls, SD 57108-5027
29163684                 THD/CBNA (Home Depot), PO Box 6497, Sioux Falls, SD 57117-6497
29163685                 Wintrust Mortgage Corp, 1 South 660 Midwest Road, Suite 100, Villa Park, IL 60181

TOTAL: 15

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
tr                     + EDI: QZLZIELINSKI.COM
                                                                                        Mar 24 2021 02:08:00      Zane Zielinski, Zane Zielinski P.C., 6336 North
                                                                                                                  Cicero, Suite 201, Chicago, IL 60646-4448
29213558                  EDI: ATLASACQU
                                                                                        Mar 24 2021 02:08:00      Atlas Acquisitions LLC, 492C Cedar Lane, Ste
                                                                                                                  442, Teaneck NJ 07666
29163663               + Email/PDF: MarletteBKNotifications@resurgent.com
                                                                                        Mar 24 2021 01:35:41      Best EGG/SST, 1523 Concord Pike, Wilmington,
                                                                                                                  DE 19803-3653
29163665               + EDI: AIS.COM
                                                                                        Mar 24 2021 02:08:00      Cap One, Bankruptcy Department, 4515 N Santa
                                                                                                                  Fe Ave, Oklahoma City, OK 73118-7901
29163666                  EDI: CAPITALONE.COM
                                                                                        Mar 24 2021 02:08:00      Capital One Bank USA NA, PO Box 71083,
                                                                                                                  Charlotte, NC 28272-1083
29163670               + EDI: CITICORP.COM
                                                                                        Mar 24 2021 02:08:00      Citi, Attn: Bankruptcy Department, 701 East 60
                                                                                                                  Street North, Sioux Falls, SD 57104-0493
29163671               + EDI: CITICORP.COM
                                                                                        Mar 24 2021 02:08:00      Citibank NA, PO Box 769006, San Antonio, TX
                                                                                                                  78245-9006
29163672                  EDI: DISCOVER.COM
                                                                                        Mar 24 2021 02:08:00      Discover Fincl Svc LLC, PO Box 15316,
                                                                                                                  Wilmington, DE 19850
29163675                  Email/Text: rev.bankruptcy@illinois.gov
                                                                                        Mar 24 2021 02:27:00      Illinois Department of Revenue, Bankrtupcy
                                                                                                                  Section, PO Box 19035, Springfield, IL
                                                                                                                  62794-9035
29163676                  Email/Text: rev.bankruptcy@illinois.gov
                                                                                        Mar 24 2021 02:27:00      Illinois Dept. of Revenue, Bankruptcy Unit, P.O.
                                                                                                                  Box 19035, Springfield, IL 62794-9035
29163677                  EDI: IRS.COM
           Case 20-21774              Doc 15         Filed 03/25/21 Entered 03/25/21 23:16:59                                Desc Imaged
                                                    Certificate of Notice Page 4 of 4
District/off: 0752-1                                              User: admin                                                             Page 2 of 2
Date Rcvd: Mar 23, 2021                                           Form ID: 318                                                          Total Noticed: 28
                                                                                   Mar 24 2021 02:08:00     IRS, Internal Revenue Service, P.O. Box 7346,
                                                                                                            Philadelphia, PA 19101-7346
29163682                 EDI: RMSC.COM
                                                                                   Mar 24 2021 02:08:00     SYNCB/JC PENNEY DC, PO Box 965007,
                                                                                                            Orlando, FL 32896-5007
29164122              + EDI: RMSC.COM
                                                                                   Mar 24 2021 02:08:00     Synchrony Bank, c/o PRA Receivables
                                                                                                            Management, LLC, PO Box 41021, Norfolk, VA
                                                                                                            23541-1021

TOTAL: 13


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 25, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 23, 2021 at the address(es) listed
below:
Name                             Email Address
David M Siegel
                                 on behalf of Debtor 1 Michael S. Isadore davidsiegelbk@gmail.com R41057@notify.bestcase.com;johnellmannlaw@gmail.com

Patrick S Layng
                                 USTPRegion11.ES.ECF@usdoj.gov

Zane Zielinski
                                 trustee@zanezielinski.com zzielinski@ecf.axosfs.com


TOTAL: 3
